Citation Nr: 1223619	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  12-10 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability other than bilateral pes planus.

2.  Whether new and material evidence has been received with respect to a claim for service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esquire


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the United States Army from January 1964 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Wichita, Kansas, in which the RO determined that new and material evidence had not been submitted to reopen a claim for service connection for pes planus.

In October 1997, the RO denied the Veteran's claim for a bilateral foot condition, determining that his pes planus was a congenital defect.  The Veteran did not appeal the October 1997 rating decision, and did not submit additional evidence within a year of the issuance of the decision.  Therefore, the decision became final.  

In March 2009, the Veteran filed an informal claim for service connection for a "bilateral foot disability."  In March 2010, within a year of the March 2009 informal claim, he filed a formal claim for this disability.

The July 2010 rating decision, listed the issue as being whether new and material evidence had been received with respect to the previously-denied claim for service connection for pes planus.  It appears however, that the Veteran intended his claim to be for service connection for a bilateral foot disability regardless of the diagnosis.  The United States Court of Appeal for Veteran's Claims (Court) has held that "the RO should construe a claim based on the reasonable expectations of the non-expert, self-represented claimant and the evidence developed in processing that claim."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The adjudication in this case is deemed to encompass entitlement to service connection for any foot disability regardless of diagnosis.

As such, the Veteran's claim for a "bilateral foot disability" entails not only the application to reopen his previously-denied claim for service connection for bilateral pes planus, but also claims for any other foot disability with which he has been diagnosed.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

The Veteran indicated on his March 2010 VA Form 21-526 that he had claimed or was receiving disability benefits from the Social Security Administration (SSA).  VA is generally obligated to obtain relevant SSA records.  38 U.S.C.A. § 5107(a); Tetro v. Gober, 14 Vet. App. 100, 108 (2000); see also Voerth v. West, 13 Vet. App. 117, 121 (1999) (holding that VA's section 5107(a) duty to assist included "the responsibility of VA to obtain any relevant records from the [SSA]."); Baker v. West, 11 Vet. App. 163, 169 (1998) (providing that when VA is put on notice of SSA records prior to issuance of a final decision, the Board must seek to obtain the records).

In compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (2011); 38 C.F.R. § 3.159(c)(4)(i) (2011).  The Court in McLendon observed that the third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case, the Veteran has multiple diagnoses concerning his feet, satisfying the first McLendon requirement.  The Veteran is competent to address his observable symptomatology, Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); and in this regard, the Veteran has described continuous foot pain that began during service, and has continued to the present; such testimony by the Veteran satisfies the second prong of McLendon, an in-service event, and the third prong, an indication that the current disability is related to his military service.  Further, there is insufficient competent medical evidence regarding the Veteran's current diagnosis and the etiology of his disability.  

As such, a VA examination is warranted to diagnose the Veteran's current bilateral foot disability/disabilities, and to obtain an opinion as to whether such disability was incurred during service.

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision that are relevant to his claims for bilateral pes planus and a bilateral foot disability other than pes planus.  All efforts to obtain these records must be documented.

Efforts to obtain these records should continue until they are obtained, or until the RO is reasonably certain that they do not exist or that further efforts would be futile. 

If the records cannot be obtained, the Veteran should be advised of this fact; and told of the efforts to obtain the records and of any additional actions that will be taken with regard to his claim.

2.  The Veteran should be afforded a VA examination to determine if any current foot disability was incurred or aggravated in service.  

The claims folder, including this remand, and any relevant records in Virtual VA, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current foot disability had its onset during the Veteran's period of service from January 1964 to March 1967, or is otherwise the result of a disease or injury during that period of service.

A current foot disability includes any such disability identified since March 2009.

If pes planus is identified, the examiner should opine whether this is a congenital defect, a congenital disease, or an acquired disability.

The examiner should opine as to whether the pes planus identified on the Veteran's enlistment examination in January 1964, underwent an increase in severity beyond natural progression during active service.

If the examiner determines that the Veteran had a foot disability that preexisted service and was aggravated by service, the examiner should note whether there is medical evidence created prior to any aggravation, or the earliest evidence created at any time, that shows a baseline of the foot disability prior to the aggravation.

The examiner should specifically acknowledge and discuss the significance, if any, of (1) the finding of 3rd degree pes planus with rotation on the January 1964 preservice medical examination report, (2) the finding of symptomatic congenital flat foot on a February 1964 medical report, (3) other February and March 1964 treatment records for pes planus, including one reporting severe pes planus, and (4) the Veteran's reports of any in-service foot problems.

The examiner must provide reasons for each opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report foot problems in service, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide reasons for doing so.

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



